IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Lamar Brown,                                    :
                                                :
                                Appellant       :
                                                :
                   v.                           : No. 1696 C.D. 2019
                                                : Submitted: December 4, 2020
CFS1 Reifer, CFSS Albert,                       :
CFSS Eckenrode, FSM2 Pitsinger,                 :
Hearing Examiner Wiggins,                       :
DSCS Bobbi Jo Salamon,                          :
PSFM D. Close, Major J. Burrows,                :
Superintendent Barry Smith,                     :
Chief Hearing Examiner Mostak                   :



BEFORE:         HONORABLE PATRICIA A. McCULLOUGH, Judge
                HONORABLE MICHAEL H. WOJCIK, Judge
                HONORABLE J. ANDREW CROMPTON, Judge


OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE WOJCIK                                                   FILED: October 26, 2021


                Lamar Brown (Inmate), proceeding pro se, appeals from an order of the
Court of Common Pleas of Clearfield County (trial court), which denied his petition
to proceed in forma pauperis (IFP) and dismissed his complaint as frivolous pursuant
to Pa.R.Civ.P. 240(j)(1).1 We affirm.


        1
          Pa.R.Civ.P. 240(j)(1) states, in relevant part: “If, simultaneous with the commencement
of an action or proceeding . . . a party has filed a petition for leave to proceed [IFP], the court prior
to acting upon the petition may dismiss the action . . . if it is satisfied that the action . . . is
frivolous.”
             Inmate was formerly housed at the State Correctional Institution (SCI)
at Houtzdale, but he is now housed at the SCI at Camp Hill. On August 16, 2019,
Inmate filed his complaint in the trial court against Department of Corrections
(DOC) employees identified as Corrections Food Services 1 Reifer (Reifer);
Corrections Food Service Supervisor Albert (Albert); Corrections Food Services
Supervisor Eckenroad (Eckenroad); Food Services Manager 2 Pitsinger (Pitsinger);
Hearing Examiner Wiggins (Wiggins); Deputy Superintendent of Centralized
Services Bobbi Jo Salamon (Salamon); Deputy Superintendent of Facility
Management D. Close (Close); Major J. Burrows (Burrows); Superintendent Barry
Smith (Smith); and Chief Hearing Examiner Mostak (Mostak) (collectively, DOC
Defendants), in their individual and official capacities. In the complaint, Inmate
sought damages, declaratory relief, injunctive relief, and punitive damages under 42
U.S. §1983 (Section 1983) (relating to civil rights violations), based upon the
violation of his rights under the First, Eighth, and Fourteenth Amendments to the
United States Constitution, U.S. Const. amend. I, VIII, and XIV, and civil conspiracy
under Pennsylvania law. Inmate also filed an IFP petition, along with a verified
statement.
             In the complaint, Inmate alleged that Reifer violated his First
Amendment rights by fabricating a misconduct report in retaliation for Inmate’s
filing grievances against Reifer. Complaint ¶112. Inmate also alleged that Reifer
and Albert conspired to have him demoted and/or fired from his position in the
dietary department in violation of Pennsylvania State Law. Id. ¶113. Inmate further
alleged that Albert, Eckenroad, and Pitsinger’s failure to take corrective action in
response to his complaints against Reifer constituted deliberate indifference in
violation of his Eighth Amendment rights. Id. ¶114.


                                         2
             Regarding the misconduct hearing and subsequent appeals, Inmate
alleged that Wiggins denied him due process of law in violation of the Fourteenth
Amendment by failing to call witnesses and review the video footage evidence.
Complaint ¶115. Inmate also alleged that Salamon, Close, Burrows, Smith, and
Mostak violated his Eighth Amendment rights by failing to act on his complaints.
Id. ¶116.    Finally, Inmate alleged that Reifer and Albert violated his First
Amendment rights by retaliating against him. Id. ¶117.
             According to the complaint, Inmate was employed in SCI Houtzdale’s
dietary department. Complaint ¶15. Inmate and another worker, Bailey, were
standing near a serving line with other inmates when Reifer instructed only Inmate
and Bailey to leave that area.      Id. ¶¶15-19.    Inmate complained to Reifer’s
supervisors, Eckenroad and Pitsinger about Reifer’s “harassment.” Id. ¶¶20-32.
             On January 1, 2019, Inmate and other workers were assigned to cook
black-eyed peas. Id. ¶33. Inmate alleges that he opened 20 cans of black-eyed peas
while another inmate drained the cans. Id. ¶¶34-36. Reifer did not want the cans
drained. Id. ¶56. Inmate alleged that while he was waiting in line for the restroom,
Reifer sent him back to his block and demoted him without explanation. Id. ¶¶39-
40. Inmate complained to Albert about this incident. Id. ¶¶41-44.
             The next day, Pitsinger discussed the incident with Inmate. Complaint
¶¶51-64. Pitsinger and Inmate agreed to resolve the matter by reassigning Inmate to
a different job at the same pay rate until another cook position became available. Id.
¶¶64-65. Inmate complained that Pitsinger did not review the video footage showing
that he was not the inmate who drained the peas, and that he was punished for
something that he did not do. Id. ¶¶66-70. Inmate filed a grievance for this incident.
Id. ¶72.


                                          3
               On January 5, 2019, Inmate was working in the kitchen when Reifer
told him to take his hat off, but allowed other inmates to continue to wear their hats.
Complaint ¶¶73-77. Inmate complained to Reifer’s supervisor, Albert, about being
singled out by Reifer. Id. ¶78. Inmate alleged that Albert sent Reifer home for the
day because of this incident. Id. ¶¶81-82. Inmate filed another grievance for this
incident. Id. ¶83.
               On January 11, 2019, Reifer issued Inmate a misconduct for refusing to
obey an order and for taking food from the kitchen. Complaint ¶¶90-91. Inmate
disputed his guilt. Id. ¶¶92-96. Inmate requested witnesses and for the hearing
examiner, Wiggins, to review video footage from the incident, but his requests were
denied. Id. ¶¶97-104. Wiggins found Inmate guilty of both misconducts. Id. ¶105.
Inmate appealed to the Program Review Committee, consisting of Defendants Close,
Salamon, and Burrows, which upheld the decision. Id. ¶106. Inmate then appealed
to Smith, and finally to Mostak, both of whom affirmed the decision. Id. ¶¶107-108.
               By opinion and order dated August 13, 2019, the trial court, sua sponte,
denied Inmate’s IFP petition and dismissed his complaint pursuant to Pa.R.Civ.P.
240(j)(1). The trial court determined that Inmate’s constitutional claims could be
reduced to one issue, i.e., whether Inmate has a constitutional right to a job within
SCI Houtzdale. The trial court opined that Inmate failed to set forth a basis in fact
or law to support his constitutional claim that he has a right to employment while
incarcerated. Inmate filed the instant appeal from the trial court’s order dismissing
his complaint as frivolous.2

       2
          On March 2, 2010, Defendants filed an application to quash the appeal as untimely. On
April 6, 2020, Inmate filed an answer to the motion, invoking the prisoner mailbox rule and
appending a copy of a cash slip demonstrating that the appeal was timely deposited with the prison
authorities. Pursuant to the “prisoner mailbox rule,” pro se legal filings of prisoners are deemed
(Footnote continued on next page…)
                                                4
                 On appeal,3 Inmate contends that the trial court has misconstrued and
misinterpreted his complaint. Inmate asserts that he did not argue that he has a
constitutional right to employment nor a particular job assignment. Rather, Inmate
claims that he has stated viable federal constitutional claims under Section 1983, and
state law claims against DOC Defendants.
                 However, in our September 15, 2020 Memorandum and Order granting
DOC Defendants’ Motion to Revoke IFP in this appeal, we stated:

                        [Inmate] has previously had at least three cases
                 dismissed on the basis that they were frivolous or failed to
                 state a claim upon which relief may be granted. [Section
                 6602(e)(2) of the Prison Litigation Reform Act (PLRA),]
                 42 Pa. C.S. §6602(e)(2).[4] See Brown v. Wetzel [(C.P.
                 Centre, No. 2016-194, filed October 5, 2016), aff’d, 179
                 A.3d 1161 (Pa. Cmwlth. 2018)] (dismissed for failure to
                 state a claim)[;] Brown v. Sayors [(C.P. Erie, No. 11549-
                 2014, filed February 25, 2015), aff’d, (Pa. Cmwlth., No.
                 1509 C.D. 2015, filed July 13, 2016)] (misconduct-related
                 complaint dismissed for failure to state a claim)[;] Brown

to be filed on the date they are “given to prison officials or put in the prison mailbox.” Kittrell v.
Watson, 88 A.3d 1091, 1096 (Pa. Cmwlth. 2014). In their brief, DOC Defendants withdrew the
application to quash. See Brief for the Appellees at 5.

       3
           “Our review of the trial court’s decision is limited to a determination of whether
constitutional rights were violated, or whether the trial court abused its discretion or committed an
error of law.” Brown v. Beard, 11 A.3d 578, 580 n.5 (Pa. Cmwlth. 2010) (citation omitted).

       4
           Section 6602(e)(2) states, in relevant part:

                 Notwithstanding any filing fee which has been paid, the court shall
                 dismiss prison conditions litigation at any time, including prior to
                 service on the defendant, if the court determines . . .

                                                  ***

                 (2) The prison conditions litigation is frivolous or malicious or fails
                 to state a claim upon which relief may be granted . . . .
                                                   5
                v. Clark [(C.P. Centre, No. 2015-3149, filed December 21,
                2016), aff’d, 184 A.3d 1028 (Pa. Cmwlth. 2018)]
                (defamation claim against prison employee dismissed)[;]
                Brown v. Estep [(C.P. Centre, No. 2016-2577)]
                (misconduct-related complaint dismissed for failure to
                state a claim). The present matter does not fall within the
                exception prohibiting dismissal of a request for
                preliminary injunctive relief or a temporary restraining
                order that makes a credible allegation that the prisoner is
                in imminent danger of serious bodily injury. [Section
                6602(f) of the PLRA,] 42 Pa. C.S. §6602(f).[5]
                As this Court has explained:

                       Although the trial court dismissed [the inmate’s]
                appeal pursuant to [Pa.R.Civ.P.] 240(j), it is well[]settled
                that an appellate court may affirm the decision of the court
                below for any valid reason. P[ennsylvania] Dep[artmen]t
                of Banking v. NCAS of Del[aware], LLC, [948 A.2d 752,
                761-62 (Pa.2008)]. Pursuant to Section 6602(f) of the
                PLRA, a prisoner becomes an abusive litigator and “loses
                the opportunity to proceed in forma pauperis after he files
                three prison condition lawsuits that are dismissed as
                frivolous.” Jae [v. Good, 946 A.2d 802, 807 (Pa. Cmwlth.
                2008)]. Where a prisoner has been deemed an abusive
                litigator, the prisoner can escape dismissal of his prison
                conditions litigation under the “three strikes rule” only if
                he “makes a credible allegation that he is in danger of
                imminent bodily harm and needs injunctive relief.” Id.

       5
           Section 6602(f)(1) of the PLRA states:

                If a prisoner has previously filed prison conditions litigation and:

                (1) three or more of these prior civil actions have been dismissed
                pursuant to subsection (e)(2);

                . . . the court may dismiss the action. The court shall not, however
                dismiss a request for preliminary injunctive relief or a temporary
                restraining order which makes a credible allegation that the prisoner
                is in imminent danger of serious bodily injury.

42 Pa. C.S. §6602(f)(1).
                                                    6
                       The instant action constitutes “prison conditions
               litigation” within the meaning of Section 6601 of the
               PLRA because [the inmate] is a prisoner and his
               allegations relate to the conditions of his confinement and
               the alleged actions of DOC and U.S. Marshals employees.
               See 42 Pa. C.S. §6601.[6] Furthermore, [the inmate’s]
               status as an abusive litigator is well[]established. See
               Brown v. Levy, 993 A.2d 364 (Pa. Cmwlth. 2010) (“[The
               inmate] has already exhausted his ‘three strikes.’”); Brown
               v. P[ennsylvania] Dep[artmen]t of Corrections, 913 A.2d
               301, 306 (Pa. Cmwlth. 2006) (“[The inmate] is a well-
               qualified abusive litigator within the meaning of the
               PLRA.”)[;] Brown v. James, 822 A.2d 128 (Pa. Cmwlth.
               2003) (listing Pennsylvania and federal cases filed by [the
               inmate] which have been dismissed as frivolous)[.]
               Accordingly, [the inmate] can avoid dismissal of his
               complaint only if he has made “a credible allegation that
               [he] is in imminent danger of serious bodily injury” in
               seeking injunctive relief. 42 Pa. C.S. §6602(f).
Beard, 11 A.3d at 580-81.
               As outlined above, it has previously been determined that Inmate is an
abusive litigator, and that this matter does not fall within the exception prohibiting
dismissal of a request for preliminary injunctive relief or a temporary restraining
order, under the relevant provisions of Section 6602(f) of the PLRA. Additionally,
as detailed above, the claims raised in Inmate’s complaint squarely fall within the
definition of Section 6601 of the PLRA because they relate to the conditions of his
confinement and the alleged actions of the named DOC Defendants. Based on the
foregoing, Inmate’s complaint could be properly dismissed under Section 6602(f)(2)
of the PLRA and the trial court did not err in dismissing Inmate’s complaint, albeit
on a different basis. Beard.

       6
          Section 6601 of the PLRA defines “[p]rison conditions litigation,” in pertinent part, as
“[a] civil proceeding arising in whole or in part under Federal or State law with respect to the
conditions of confinement or the effects of actions by a government party on the life of an
individual confined in prison.”
                                                7
Accordingly, the trial court’s order is affirmed.




                          MICHAEL H. WOJCIK, Judge




                             8
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Lamar Brown,                        :
                                    :
                       Appellant    :
                                    :
               v.                   : No. 1696 C.D. 2019
                                    :
CFS1 Reifer, CFSS Albert,           :
CFSS Eckenrode, FSM2 Pitsinger,     :
Hearing Examiner Wiggins,           :
DSCS Bobbi Jo Salamon,              :
PSFM D. Close, Major J. Burrows,    :
Superintendent Barry Smith,         :
Chief Hearing Examiner Mostak       :



                                   ORDER


           AND NOW, this 26th day of October, 2021, the order of the Court of
Common Pleas of Clearfield County dated August 13, 2019, is AFFIRMED, and the
Application to Quash the above-captioned appeal has been WITHDRAWN.




                                    __________________________________
                                    MICHAEL H. WOJCIK, Judge